



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Street,
    2013 ONCA 587

DATE: 20130927

DOCKET: C56195

Hoy A.C.J.O., Rosenberg and Sharpe JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Charles Street

Appellant

Charles Street, in person

Emily Morton, duty counsel

Riun Shandler, for the respondent

Heard and released orally: September 10,
    2013

On appeal from the conviction entered on October 5, 2012 and
    the sentence imposed on October 5, 2012 by Justice Diane M. Lahaie of the
    Ontario Court of Justice.

ENDORSEMENT

[1]

The conviction for robbery as opposed to simple attempted theft depended
    upon the evidence of the victim that the appellant threatened him with a
    needle.  The appellant in submissions before us denies that he had possession
    of a needle.  However, the appellant did not testify at trial.  The fact that
    no needle was found was dealt with at length by the trial judge.  He accepted
    the victims evidence, explaining why he did so.

[2]

The appellant also makes submissions that the trial was unfair.  The
    record does not support this submission.  The fact that the victim may have
    been reluctant to testify and asked for the assistance of an interpreter did
    not render the trial unfair.

[3]

The appeal from conviction is dismissed.

[4]

As to sentence, the trial judge made brief reference to the appellants
    aboriginal heritage based on the material before him.  Although the trial judge
    had little information about this heritage, he did have considerable
    information about the appellants background, in particular, the central
    concern of the appellants serious addiction issues and his difficulty in
    dealing with his addiction.

[5]

The trial judge also had information about the appellants very difficult
    childhood.  Finally, he had the evidence of Ms. Mathias.

[6]

We are satisfied that the trial judge gave appropriate weight to the
    appellants background.  On the findings of the trial judge, this was a serious
    offence.  There were few mitigating factors.  There was no error in principle
    and the sentence was fit.

[7]

While leave to appeal sentence is granted, the appeal from sentence is
    dismissed.

Alexandra
    Hoy A.C.J.O.

M. Rosenberg J.A.

Robert J. Sharpe J.A.


